Citation Nr: 1110641	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-43 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an higher (compensable) initial disability rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to November 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, a video conference Board personal hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  Throughout the pendency of this initial rating appeal, the Veteran has experienced headaches four to five times per week, with manifestations of nausea twice per week that approximate prostrating attacks.  

2.  At no time during the initial rating appeal period has the Veteran experienced completely prostrating headaches, with prolonged attacks, and the headaches have not produced severe economic inadaptability. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no greater than 30 percent, for migraine headaches have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2009 statement of the case (SOC) provided notice on the "downstream" element of rating.  A December 2009 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured. The RO arranged for VA examinations in January 2008 and October 2008.  These examinations, taken together, are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered assessments regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met, and the Board will address the merits of the claim.  

Initial Rating for Migraine Headaches

Service connection for chronic headaches was granted by the RO in a February 2008 rating decision.  The noncompensable (0 percent) initial disability rating was granted under the provisions of Diagnostic Code 8100 from the day following the Veteran's release from active duty in November 2007.  In this case, the Board has considered the entire period of initial rating claim from November 2007 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  

After a review of all the evidence, the Board finds that, throughout the pendency of this initial rating appeal, the Veteran has experienced headaches four to five times per week, with manifestations of nausea twice per week that approximate prostrating attacks, symptoms that more nearly approximate the 30 percent rating criteria under Diagnostic Code 8100.  38 C.F.R. § 4.124a. 

 The evidence includes an examination was conducted by VA in January 2008.  At that time, the Veteran reported that he had been diagnosed with chronic headaches, which he described as originating in his neck and moving into the head.  When these occurred he was able to go to work, but required medication.  He experienced the headaches on average of once per day, lasting 3 hours.  The diagnosis was chronic headaches.  The examiner stated that these were subjective, without objective factors.  

VA outpatient treatment records show that the Veteran sought treatment for complaints of headaches in August 2008.  At that time, he stated that these occurred almost daily around lunch-time and lasted three to four hours.  He used over-the-counter Excedrin.  The headaches were not associated with photophobia, nausea or visual changes and did not occur as much when he was not at work.  

An examination was conducted by VA in October 2008.  The Veteran reported that these always started in the neck and moved to the forehead.  He experienced them on average of five times per week, lasting for three hours.  He was able to perform daily functions during flare-ups, but was unable to concentrate on tasks at work during episodes.  He treated these with Excedrin.  Neurologic examination was normal.  The diagnosis was chronic headache syndrome, with the Veteran being asymptomatic at the time of the examination.  

VA outpatient treatment records show that the Veteran continued to seek medical help for complaints of headaches.  In March 2009, it was noted that these were occurring with more frequency, with intense headaches about two to three times per week.  He continued to use over-the-counter Excedrin Migraine for treatment.  The examiner planned a trial of additional medications.  In November 2009, it was noted that the Veteran had been tried on several medications, including anti-anxiety medication to rule out an anxiety cause.  The Veteran had discontinued these medications due to side effects.  He stated that he had two significant headaches per week, but almost daily minor headaches.  He continued to take the medication, Excedrin with good relief.  

At his Board hearing before the undersigned, the Veteran discussed the frequency and severity of his headache disability.  He reported having four to five headaches per week, with nausea twice per week.  He stated that these lasted approximately three hours in duration.  He stated that during these episodes, he had trouble focusing on tasks, but only had to leave work for a few hours over the past year.  He stated that he believed that the headaches were prostrating, but did not believe that the attacks were productive of severe economic inadaptability.  

Having reviewed the evidence of record, the Board finds that the evidence is in relative equipoise regarding whether the Veteran qualifies for the 30 percent rating under Diagnostic Code 8100 for the entire rating period since November 2007.  The evidence indicates that the Veteran experiences headaches four to five times per week with some being described as severe about twice per week.  While some of these might not be described as prostrating considering the frequency of the attacks and the incapacitation endured by the Veteran during the headaches, the Board finds that the evidence is in relative equipoise as to whether some of these headaches may be considered prostrating attacks.  As such, they are of such frequency that they more nearly approximate the criteria for the 30 percent rating.  

The Board also finds that, at no time during the initial rating appeal period has the Veteran experienced completely prostrating headaches, with prolonged attacks, and the headaches have not produced severe economic inadaptability, as required for a higher disability rating of 50 percent.  The headaches do not occur with the frequency necessary to be productive of severe economic inadaptability, and the evidence does not in fact show severe economic inadaptability.  The evidence shows that he has lost very little time from work as a result of this disability.  The Veteran himself testified that he did not believe he met the criteria for the 50 percent rating.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular rating is warranted. Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected headaches is inadequate.  The rating assigned under Diagnostic Code 8100 is based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  The record contains no indication that the Veteran's headache disability causes him greater difficulty than that contemplated by the 30 percent rating assigned in this decision.  Therefore, having reviewed the evidence and the ratings assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned for the headache disorder to be inadequate to rate the Veteran's service- connected headache disability.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial rating of 30 percent, but no greater than 30 percent, for chronic headache syndrome, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


